            Case 2:20-cv-00536-RAJ-MLP Document 15 Filed 06/16/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BRANDON T. GATES,

 9                              Plaintiff,                  Case No. C20-536-RAJ-MLP

10          v.                                              ORDER DENYING MOTION TO
                                                            APPOINT COUNSEL
11   JOSE BRIONES, et al.,

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court is

15   Plaintiff’s motion to appoint counsel. (Dkt. # 12.) Plaintiff seeks the appointment of counsel

16   because he is overwhelmed by proceeding pro se in this case and in a criminal case filed against

17   him in state court. He also claims he has no prior experience with the law and that there is no law

18   library at the Island County Jail where he is held. Defendants oppose the motion, arguing that he

19   has not shown a likelihood of success on the merits and that his claimed denial of access to a law

20   library is false. (Dkt. # 13.) Defendants present evidence that Plaintiff has access to a law library,

21   uses it regularly, and has been able to send and receive legal mail. (Dkt. # 14.)

22          Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141

23   F.3d 927, 931 (9th Cir. 1998). In certain “exceptional circumstances,” the Court may request the



     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
            Case 2:20-cv-00536-RAJ-MLP Document 15 Filed 06/16/20 Page 2 of 2



 1   voluntary assistance of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).

 2   Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining

 3   whether “exceptional circumstances” exist, the Court considers “the likelihood of success on the

 4   merits as well as the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

 6           Based on the allegations in Plaintiff’s complaint, this case does not involve complex facts

 7   or law. And despite Plaintiff’s feelings of overwhelm, he appears able to articulate his claims pro

 8   se in light of the complexity of the legal issues involved, as evidenced by the fact that the Court

 9   deemed his complaint serviceable. In addition, Plaintiff has not shown that he is likely to prevail

10   on the merits of his claim. Accordingly, exceptional circumstances do not exist and Plaintiff’s

11   motion to appoint counsel (dkt. # 12) is DENIED.

12           The Clerk is directed to send copies of this order to the parties and to the Honorable

13   Richard A. Jones.

14           Dated this 16th day of June, 2020.

15


                                                              A
16

17                                                            MICHELLE L. PETERSON
                                                              United States Magistrate Judge
18

19

20

21

22

23



     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 2
